Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
          This communication is responsive to the RCE filed on October 16, 2020 (CON of 13/455,786 P, original application filed May 8, 2012).  Applicant has amended claims 49, 56, 60, 63 and cancelled 51, 58, 65, and previously cancelled claims 55, 62, 68, and 1-48 and added no new claims. THIS ACTION IS MADE NON-FINAL. Claims 49-50, 52-54, 56-57, 59-61, 63-64, 66-67 are pending of which claims 49, 56 and 63 are in independent form.  Claims 49-50, 52-54, 56-57, 59-61, 63-64, 66-67 are presented for examination. 
Examiner's Note: Examiner has cited particular paragraphs and/or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 49-54, 56-61 and 63-67 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bocking (“Bocking”, US 2005/0188320 A1) in view of Bear ET (“Bear”, US 2007/0195007) and in further view of Stoakley ET (“Stoakley”, US 2001/0035881 A1).

Claim 49: Bocking teach, a method, comprising:
receiving, at a device, an electronic message (When the user receives net-new messages at 33, P21 and Fig. 4)
in response to receiving the electronic message, updating a new message counter (A third embodiment of the invention is illustrated in FIG. 6 where the size of the unread message count (and/or the size of the mail icon 25) can be increased to provide the indication of new unread messages received, P23);
displaying a new message indicator on a user interface of the device in response to message counter being greater than zero (FIG. 5 illustrates a second embodiment of the invention in which the unread message count 27 is flashed to provide the indication of new unread electronic messages received –counter will become inherently greater than zero when a new message is received
and in response to the new message counter being zero (As indicated at 31, the system maintains a count of messages waiting in the unread state, P21 and Fig. 4), removing the new message indicator from the user interface (When the user opens the message list 19 as indicated at 37, the "recently checked" flag is reset to "true" until additional new unread, electronic messages are received, P21)
but doesn’t explicitly teach,
decreasing a new message counter at the device without the electronic message having been opened; 
However, in an analogous art, Bear teach, for example, whenever a new email message arrives, a notification may be displayed on the computer screen or monitor to inform the user (P3), and further teach, decreasing a new message counter at the device without the electronic message having been opened (Those skilled in the art will appreciate that messages which remain unread in the notification queue may be automatically removed after a specific time period in another exemplary embodiment, P74). Therefore, it would have been obvious to one having ordinary skill in the art at the time to combine the teaching of Bear, in Bocking to update the message notification. Motivation to combine comes from Bocking, who teaches one aspect of the invention is directed to a method of managing unread electronic messages (P5) that can be extended to include updating the message counter based on some additional attributes, such as elapsed time.
Further, neither Bocking nor Bear 
in response to determining that a duration between a current time and when the electronic message was received at the device exceeds a threshold.
However, in an analogous art, Stoakley teach, a method and system are provided for use in a computer system for organizing and displaying notification items associated with the system (Abstract), and further teach, determining that a duration between a current time and when the electronic message was received at the device exceeds a threshold (Returning to FIG. 2, the newly created notification items in the notification area are monitored for activity and the duration of their display in step 202.  Upon reaching a predetermined threshold time limit of inactivity, the icon associated with the notification will be hidden, P40). Therefore, it would have been obvious to one having ordinary skill in the art at the time to combine the teaching of Stoakley, in modified Bocking to monitor time based display on new item. Motivation to combine comes from Bocking, who teaches determining the state of the unread message, based on if the user is viewing the message list or not (P21) that can be extended to determine the amount of time the new item is displayed and remove it if the time threshold is met.
 

Claim 50: Stoakley further teach, in response to determining that the duration between the current time and the time when the electronic message was received at the device exceeds the threshold (Returning to FIG. 2, the newly created notification items in the notification area are monitored for activity and the Bocking teach, changing a state of the electronic message from new to old (When the user opens the message list 19 as indicated at 37, the "recently checked" flag is reset to "true" until additional new unread electronic messages are received, P21). Motivation to combine is same as in claim 49.

Claim 52: Bocking teach, further comprising: receiving, at the device, a second electronic message; displaying a second new message indicator on the user interface (In the example of FIG. 2, there are two unread electronic messages.  Returning to FIG. 1, the mail icon 25 and unread message count 27 are also displayed in the upper left corner of the home screen 13 when there are unread electronic messages present, P18); receiving an invocation to display a message inventory display screen for viewing a listing of a plurality of electronic messages including the second electronic message (Scanning of the unread electronic messages received without reading of the messages is enabled by calling up the message list 19 through selection of the read mail icon 17 from the home screen 13 shown in FIG. 1, P19 and Fig. 2); and removing the second new message indicator in response to the invocation to display the message inventory display screen, the removing of the second new message indicator occurring without opening the second electronic message (Fig. 3).

Claim 53: Bocking teach, further comprising: receiving, at the device, a third electronic message; displaying a third new message indicator on the user 
and Stoakley further teaches, in response to determining a duration in which no new message has been received since the third electronic message exceeding a second threshold, removing the third new message indicator from the user interface (Returning to FIG. 2, the newly created notification items in the notification area are monitored for activity and the duration of their display in step 202.  Upon reaching a predetermined threshold time limit of inactivity, the icon associated with the notification will be hidden, P40). Motivation to combine is same as in claim 49.

Claim 54: Bocking teach, wherein the user interface is a home screen displayed on the device (The display 3 can present a number of screens with FIG. 1 illustrating the home screen 13, P17).

Claim 56 is similar in scope to claim 49, and therefore rejected under similar rationale. Furthermore, Bocking teaches, an electronic device (FIG. 1 is a front view of a handheld electronic device incorporating the Invention).

Claim 57 is similar in scope to claim 50, and therefore rejected under similar rationale.


Claim 60 is similar in scope to claim 53, and therefore rejected under similar rationale.

Claim 61 is similar in scope to claim 54, and therefore rejected under similar rationale.

Claim 63 is similar in scope to claim 49, and therefore rejected under similar rationale. Furthermore, Stoakley teaches, a computer-readable storage medium (The computer 110 may also include other removable/non-removable, volatile/nonvolatile computer storage media, P30).

Claim 64 is similar in scope to claim 50, and therefore rejected under similar rationale.

Claim 66 is similar in scope to claim 52, and therefore rejected under similar rationale.

Claim 67 is similar in scope to claim 53, and therefore rejected under similar rationale.

Response to Arguments
Applicant's arguments, filed on July 15, 2020, have been considered but they are not persuasive in view on new rejection(s), citation(s) and/or clarification(s). However, the examiner is always available for discussions via telephonic interviews.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANIL N KUMAR whose telephone number is (571)270-1693 and Fax number is (571)270-1693 .  The examiner can normally be reached on Monday-Fridays ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ANIL N KUMAR/							2/19/2021Primary Examiner, Art Unit 2174